Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the interview of October 6, 2021, the amendment drawn to employing the sketch data set to detect or evaluate the impact of stealthy cyber-attacks, adversarial social campaigns and coordinated market manipulation integrates the judicial exception into a practical application.  The rejection under 101 is overcome and withdrawn.
The further amendment clarifying that the system positively excludes source nodes having a single reverse cascade from the sketch data set differentiates the instant invention from the system disclosed by Wernick.  The Examiner is persuaded by Applicant’s remarks, both during the interview of October 6, 2021 and those filed on November 1, 2021.
A new search did not reveal any prior art that discloses non-singular reverse cascade source nodes exclusively used to determine neighbor nodes that have a quantifiable influence on the source node.	
Werneck discloses
receiving, by one or more processors, a graph data set comprising a plurality of nodes for a network; and ([0072]; [0003]: a graph with nodes and edges is received)
generating, by the one or more processors, a sketch data set ([0004]: for each node in the graph, a sketch is completed) by uniformly sampling at random a plurality of source nodes from the graph data set, ([0017]; [0018] and [0028]) wherein the uniform sampling at random is based on determined probabilities of each source node ([0026]: all-distances includes random sampling of nodes based on the inclusion probability having a non-singular reverse cascade, wherein the non-singular reverse cascade comprises, at least, each source node and one or more neighbor nodes expected to have a quantifiable influence on the source node. ([0016]: independent cascade where the model of influence of node u on node v is determined; [0053])
Wernick does not disclose excluding source nodes having a single reverse cascade from the sketch data set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629